Exhibit 10.1


COVANTA HOLDING CORPORATION
20-- NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT is made and entered into as of this __ day of ___, 20__ (the
"Effective Date") by and between Covanta Holding Corporation, a Delaware
corporation (the "Company"), and __________ ("Awardee"), pursuant to the Covanta
Holding Corporation 2014 Equity Award Plan (the "Plan"). This Agreement and the
award contained herein are subject to the terms and conditions set forth in the
Plan, which are incorporated by reference herein, and the following terms and
conditions:
1.Awards of Restricted Stock Units. In consideration for the continued service
of Awardee as a Director, the Company hereby awards to Awardee, subject to the
further terms and conditions set forth in this Agreement, a number of Restricted
Stock Units (the "RSUs"), in such amounts and in accordance with the terms set
forth in this Section 1. RSUs represent the Company's unfunded and unsecured
promise to issue shares of its common stock, $0.10 par value per share (the
"Common Stock") at future dates, subject to the terms of this Agreement. Awardee
has no rights with respect to the RSUs other than the rights of a general
creditor of the Company.
(a)    Annual Award. The Company hereby awards _________ RSUs to Awardee as of
the Effective Date (the "Annual Award"), subject to the terms and conditions set
forth in this Agreement.
(b)    Elected Awards. If and to the extent a prior election was made by
Awardee, the Company will also award RSUs to Awardee (each, an "Elected Award")
on each date in 20__ that is on or after the Effective Date in which Board Fees
(as defined below) that, but for Awardee's election, would otherwise be payable
in cash to Awardee for service as a Director (each, a "Grant Date"); provided
that Awardee continues to serve as a Director through such Grant Date and
subject to the terms and conditions set forth in this Agreement. "Board Fees"
means the portions of the annual cash retainer for Board membership, any annual
Board committee chair fees and any other fees that would be payable in cash to a
Director for services on the Board as of any applicable Grant Date (absent an
election to receive such Board Fees in the form of RSUs). The number of RSUs
that shall be issued to Awardee on a Grant Date shall be determined as follows:
(i)    the amount of Board Fees otherwise payable in cash as of each such Grant
Date; times
(ii)    the percentage of such Board Fees to be payable in RSUs, as previously
elected by Awardee; divided by
(iii)    the Fair Market Value of a share of Common Stock as of each such Grant
Date.
2.    No Rights of Stockholder until Conversion. Except as provided in Section 3
hereof, Awardee shall have none of the rights of a stockholder with respect to
the RSUs until their conversion





--------------------------------------------------------------------------------





into shares of Common Stock in accordance with Section 5 hereof (including any
right to vote with respect to the RSUs).
3.    Dividend Equivalents. In the event the Company declares a dividend on its
Common Stock, the Company shall pay to Awardee, on any such dividend payment
date, an amount in cash equal to the dividend that would have been paid on the
RSUs had they been converted into the same number of shares of Common Stock and
held by Awardee on the record date of such dividend.
4.    Vesting.
(a)    RSUs granted pursuant to the Annual Award shall be 100% vested on the
earlier of (i) the date of the next Annual Meeting of Stockholders or (ii) one
year from the Grant Date (the “Annual Award Vesting Date”).
(b)    RSUs granted pursuant to an Elected Award shall be 100% vested on the
applicable Grant Date.
5.    Conversion of RSUs into Common Stock. On the Conversion Date(s), as
specified below, the RSUs shall be converted into an equivalent number of shares
of Common Stock that will be issued to Awardee. Promptly after the Conversion
Date, certificates of the corresponding shares of Common Stock shall be
delivered to Awardee.
(a)    Annual Award Conversions.
Number of RSUs
Subject to Annual Award
Conversion Date
 
 

(b)    Elected Award Conversions.
RSUs Subject to 20__ Elected Awards
Conversion Date
 
 

(c)    Notwithstanding the foregoing, in the event of a Change in Control that
constitutes a "change in control event" as described in Treas. Reg.
§1.409A-3(a)(5), the Conversion Date for all RSUs shall be the date of such
Change in Control.
6.    Transferability. Notwithstanding anything contained in this Agreement to
the contrary, RSUs are not transferable or assignable by Awardee until the RSUs
have been converted into shares of Common Stock as set forth in Section 5
hereof.
7.    Adjustment Provisions. If, during the term of this Agreement, there shall
be any merger, reorganization, consolidation, recapitalization, stock dividend,
stock split, rights offering or extraordinary distribution with respect to the
Common Stock, or other change in corporate structure affecting the Common Stock,
the Committee shall make or cause to be made an appropriate


2

--------------------------------------------------------------------------------





and equitable substitution, adjustment or treatment with respect to the RSUs,
including a substitution or adjustment in the aggregate number or kind of shares
subject to this Agreement. Any securities, awards or rights issued pursuant to
this Section 7 shall be subject to the same restrictions as the underlying RSUs
to which they relate.
8.    Tax Withholding. As a condition to the award of RSUs hereunder, Awardee
agrees to pay to the Company, at such times as the Company shall determine, such
amounts as the Company shall deem necessary to satisfy any withholding taxes due
on income that Awardee recognizes as a result of (i) the vesting of the RSUs
pursuant to Section 4 hereof or (ii) the conversion of the RSUs into shares of
Common Stock pursuant to Section 5 hereof. The obligations of the Company under
this Agreement and the Plan shall be conditional on such payment or
arrangements, and the Company, its Affiliates and Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to Awardee. In addition, Awardee may elect, unless
otherwise determined by the Compensation Committee, to satisfy the withholding
requirement by having the Company withhold RSUs or shares of Common Stock with a
Fair Market Value, as of the date of such withholding, sufficient to satisfy the
withholding obligation.
9.    Registration. This grant is subject to the condition that if at any time
the Board or Compensation Committee shall determine, in its discretion, that the
listing of the shares of Common Stock corresponding to the RSUs subject hereto
on any securities exchange, or the registration or qualification of such shares
under any federal or state law, or the consent or approval of any regulatory
body, shall be necessary or desirable as a condition of, or in connection with,
the grant, receipt or delivery of shares hereunder, such grant, receipt or
delivery will not be effected unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Board or Compensation Committee. The
Company agrees to make every reasonable effort to effect or obtain any such
listing, registration, qualification, consent or approval.
10.    Rights of Awardee. In no event shall the granting of the RSUs or the
acceptance of the RSUs by Awardee confer upon Awardee any right to continue as a
Director.
11.    Construction.
(a)    Successors. This Agreement and all the terms and provisions hereof shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs and successors, except as expressly
herein otherwise provided.
(b)    Entire Agreement; Modification. This Agreement contains the entire
understanding between the parties with respect to the matters referred to
herein. Subject to Section 12(c) of the Plan, this Agreement may be amended by
the Board or Compensation Committee at any time.
(c)    Capitalized Terms; Headings; Pronouns; Governing Law. Capitalized terms
used and not otherwise defined herein are deemed to have the same meanings as in
the Plan. The descriptive headings of the respective sections and subsections of
this Agreement are inserted for convenience of reference only and shall not be
deemed to modify or construe


3

--------------------------------------------------------------------------------





the provisions which follow them. Any use of any masculine pronoun shall include
the feminine and vice-versa and any use of a singular, the plural and
vice-versa, as the context and facts may require. The construction and
interpretation of this Agreement shall be governed in all respects by the laws
of the State of Delaware.
(d)    Notices. Each notice relating to this Agreement shall be in writing and
shall be sufficiently given if delivered by registered or certified mail, or by
a nationally recognized overnight delivery service, with postage or charges
prepaid, to the address hereinafter provided in this Section 11(d). Any such
notice or communication given by first-class mail shall be deemed to have been
given two business days after the date so mailed, and such notice or
communication given by overnight delivery service shall be deemed to have been
given one business day after the date so sent, provided such notice or
communication arrives at its destination. Each notice to the Company shall be
addressed to it at its offices at 445 South Street, Morristown, New Jersey 07960
(attention: Chief Financial Officer), with a copy to the Secretary of the
Company or to such other designee of the Company. Each notice to Awardee shall
be addressed to Awardee or such other person or persons at the address shown
below Awardee's name on the signature page hereof.
(e)    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or the application thereof to any party
or circumstance shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the minimal extent of such provision or the
remaining provisions of this Agreement or the application of such provision to
other parties or circumstances.
(f)    Section 409A Compliance. This Agreement is intended to be a nonqualified
deferred compensation arrangement that complies with the provisions of Section
409A of the Internal Revenue Code of 1986, as amended, and the regulations
thereunder, and shall be interpreted and operated consistent with such intent.
If any ambiguity exists in the terms of this Agreement, it shall be interpreted
with this purpose.


4

--------------------------------------------------------------------------------





(g)    Counterpart Execution. This Agreement may be executed in counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute the entire document.
COVANTA HOLDING CORPORATION
By:    
Title                            




Accepted this _______________ day of
___________________________, 20__
                        


AWARDEE'S ADDRESS:






5